 1 BRYAN J. MCCORMACK (SBN 192418)
     bryan@mcelawfirm.com
 2 MCCORMACK & ERLICH, LLP
     150 Post Street, Suite 742
 3 San Francisco, CA 94108
     Telephone: (415) 296-8420
 4 Facsimile: (415) 296-8552

 5 Attorneys for Plaintiff
     JAMES HERNANDEZ
 6
     CRAIG D. NICKERSON (SBN: 215067)
 7 cnickerson@grsm.com
     MARSHALL R. LURTZ (SBN: 296254)
 8 mlurtz@grsm.com
     GORDON REES SCULLY MANSUKHANI, LLP
 9 633 West Fifth Street, 52nd Floor
     Los Angeles, CA 90071
10 Telephone: (213) 576-5092
     Facsimile: (213) 680-4470
11
     Attorneys for Defendant
12 BAKER CONCRETE CONSTRUCTION, INC.

13
                           UNITED STATES DISTRICT COURT
14
                        NORTHERN DISTRICT OF CALIFORNIA
15

16 JAMES HERNANDEZ                       CASE NO.: 4:18-cv-03226-HSG
17                Plaintiff,             Assigned to Hon. Judge Haywood S.
                                         Gilliam, Jr.
18         v.
                                         STIPULATION FOR LEAVE TO
19 BAKER CONCRETE                        FILE FIRST AMENDED
     CONSTRUCTION, INC., a Ohio          COMPLAINT; [PROPOSED]
20 Corporation,                          ORDER
21                Defendants.
                                         Complaint Filed: May 30, 2018
22

23

24

25

26

27

28
                                         1
        STIPULATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT; [PROPOSED]
                                       ORDER
                             Case No. 4:18-cv-03226-HSG
 1          The parties, Plaintiff James Hernandez (“Plaintiff) and Defendant Baker Concrete

 2 Construction, Inc. (“Defendant”), hereby stipulate to allow Plaintiff to file its First Amended

 3 Complaint, which is attached hereto and lodged herewith as Exhibit A (“First Amended

 4 Complaint”).

 5          WHEREAS, Plaintiff represents that the proposed First Amended Complaint arises out of

 6 the same transaction or series of transactions as Plaintiff’s claims already at issue in this action;

 7          WHEREAS, Plaintiff represents that he has recently discovered new information that

 8 forms the basis of the First Amended Complaint action and is acting in good faith in bringing the

 9 proposed First Amended Complaint. Based on such, he has eliminated two causes of actions,

10 added three new causes of action, and added one defendant to the First Amended Complaint;

11          WHEREAS, Defendant does not oppose the filing of the proposed First Amended

12 Complaint as a procedural matter pursuant to this Stipulation, with the understanding and on the

13 basis that Defendant’s stipulation in this regard is without waiver of, or prejudice to, its rights,

14 defenses or positions in this action;

15          WHEREAS, Defendant will not be unduly prejudiced by the filing of the proposed First

16 Amended Complaint;

17          THEREFORE, subject to the approval of this Court, the Parties hereby stipulate and agree

18 as follows:

19               1. Defendant shall be granted leave to file the First Amended Complaint;

20               2. The First Amended Complaint shall be deemed filed and personally served on

21                  Defendants as of the date that this Stipulation is approved by the Court; and

22               3. Any responsive pleading to the First Amended Complaint shall be filed and served

23                  within thirty (30) days after this Stipulation has been approved by the Court.

24 //

25 //

26 //

27 //

28
                                          2
         STIPULATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT; [PROPOSED]
                                        ORDER
                              Case No. 4:18-cv-03226-HSG
 1         IT IS SO STIPULATED.

 2

 3 Dated: December 5, 2018                     GORDON REES SCULLY MANSUKHANI
 4

 5                                             By: /s/ Craig D. Nickerson
 6
                                                   Craig D. Nickerson
                                                   Marshall R. Lurtz
 7                                                 Attorneys for Defendant
 8
                                                   Baker Concrete Construction, Inc.

 9 Dated: December 5, 2018                     McCormack and Erlich, LLP
10

11                                             By: /s/ Bryan J. McCormack
12
                                                   Bryan J. McCormack
                                                   Attorney for Plaintiff
13                                                 James Hernandez
14

15

16

17 PURSUANT TO STIPULATION, IT IS SO ORDERED.except the Plaintiff is directed

18 to e-file the first amended complaint on the docket by the close of business today, December 17th.

19

20 Dated: 12/17/2018
                                                     Hon. Judge Haywood S. Gilliam, Jr.
21

22

23

24

25

26

27

28
                                         3
        STIPULATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT; [PROPOSED]
                                       ORDER
                             Case No. 4:18-cv-03226-HSG
